DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 5/31/2022 has been entered. Claims 29, 33-44, and 49-55 are currently pending in this application. Claims 37-44 are withdrawn. 
Election/Restrictions
Newly submitted claims 51-55 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are directed toward a medical method which is different from the system claims previously examined. Claims 51-55 is a distinct invention from the originally claimed product, as explained in the restriction requirement mailed 1/27/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51-55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. With regard to applicant’s argument that Horbal does not teach determining a distance between first and second bones, the examiner disagrees. Horbal clearly teaches a positional relationship of the first and second bones is obtained preoperatively (col. 5, lines 36-48). The positional relationship of the bones following surgery is then compared to the original position prior to surgery (col. 6, lines 45-53). The examiner maintains that this positional relationship includes the calculation of a distance between the position markers on the first and second bones in the same as claimed by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29, 33, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent No. 5,249,581 to Horbal et al. (Horbal).
Regarding at least claim 29
Horbal teaches an apparatus and method for precision bone alignment including a plurality of markers secured to bone portions prior to an orthopaedic/surgical procedure (abstract). Horbal meets the limitations of a medical system, comprising: a first marker (42) configured to be implanted in a first bone (70) of a patient and configured to wirelessly transmit a first plurality of signals each corresponding to one of a plurality of different times and each being indicative of a position of the first marker (col. 4, lines 43-49 discloses LEDs on the markers that are detected by an infrared optical sensor; col. 5, lines 27-29 discloses monitoring the position of the LEDs prior to surgery; and col. 5, lines 29-32 discloses viewing the subsequent positions of the LEDs following the hip joint replacement); a second marker (42) configured to be implanted in a second bone (72) of the patient and configured to wirelessly transmit a second plurality of signals each corresponding to one of the plurality of different times and each being indicative of a position of the second marker (col. 4, lines 43-49 discloses LEDs on the markers that are detected by an infrared optical sensor; col. 5, lines 27-29 discloses monitoring the position of the LEDs prior to surgery; and col. 5, lines 29-32 discloses viewing the subsequent positions of the LEDs following the hip joint replacement); and a processor configured to receive the first plurality of signals, receive the second plurality of signals, for each of the different times, determine a distance between the first and second bones based on the first and second plurality of signals (col. 2, lines 13-15 discloses the sensor being connected to a digital computer which receives and processes the data from the sensor and col. 5, lines 45-48 discloses establishing a relationship of the femur to the pelvis by collecting multiple data points from all the markers by moving the joint through a range of motion) and assess an orthopaedic performance of the patient, the assessing comprising comparing the determined distances (col. 5, lines 61-68 discloses noting and displaying any differences in order to guide the surgeon to the correct position and orientation of the hip joint replacement and that data should be collected before the final mechanical attachment is performed to make sure that an acceptably small position and orientation error is present and col. 4, lines 56-61 discloses allowing the surgeon to compare the position of the bones before surgery with the position of the bones after surgery to be sure that there is coincidence, whereby the bones are in the same positions following surgery as before surgery) .
Regarding at least claim 33
Horbal teaches the system of claim 29, wherein the assessing includes using the determined distances to calculate a representation of the orthopaedic performance (col. 5, lines 45-48 discloses establishing a relationship of the femur to the pelvis by collecting multiple data points from all the markers by moving the joint through a range of motion, where the relationship established is a determined distance between the two bones and col. 61-65 discloses noting differences from the baseline position and orientation in order to guide the surgeon to correct the position and orientation of the bones, which meets the limitation of calculating a representation of the orthopaedic performance because an incorrect position and orientation of the bones will result in poor orthopaedic performance),3Application No. 16/782,435Docket No.: 047061-501C05US (DEP5302USCNT5) Reply to Restriction Requirement of January 27, 2022and comparing the representation with a predetermined model representation of orthopaedic performance (the comparison performed by Horbal is a comparison of the representation [position and orientation of the bones during and/or after surgery] with a predetermined model representation [the position and orientation of the bones pre-surgery] – the examiner notes that the term model is defined as: a system or thing used as an example to follow or imitate).  
Regarding at least claim 35
Horbal teaches the system of claim 29, wherein the assessing includes using the determined distances to calculate a metric representative of the orthopaedic performance (paragraph 00189 of applicant’s specification describes a metric as being some quantitative measure of the similarity between the patient’s performance and some other performance; therefore the differences in the position and orientation of the bones pre-surgery with the position and orientation of the bones during and/or post-surgery is a quantitative measure of the similarity between the patient’s performance pre-surgery and the performance post-surgery), and categorizing the orthopaedic performance based on the metric (Horbal compares the distance between the two bones pre-surgery to the distance during and/or after surgery to determine wether the surgery was successful and therefore categorizes the orthpaedic performance based on the metric); and the categorizing includes categorizing the orthopaedic performance into a category selected from the group consisting of the patient requiring further periodic orthopaedic assessment, the patient not requiring further orthopaedic assessment, the patient requiring surgical intervention, the patient not requiring surgical intervention (once the data shows an acceptably small position and orientation error, the surgeon performs final mechanical attachment and the surgery is completed, therefore, the orthopaedic performance would be categorized into the category of the patient not requiring any further surgical intervention), the patient being likely to experience failure of at least one of a first implant implanted in the patient and associated with the first marker and a second implant implanted in the patient and associated with the second marker, and the patient not being likely to experience failure of either of the first and second implants.  
Regarding at least claim 36
Horbal teaches the system of claim 29, wherein the processor is configured to cause at least one of a visual representation, graphical representation, and animated representation of the assessment on a display screen (col. 5, lines 61-65 discloses displaying data graphically in order to enhance visualization).
Allowable Subject Matter
Claims 34, 49, and 50 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774